DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application number 10-2017-0010539, filed in Korea on January 23, 2017, has been received and made of record.

Amendment
The Preliminary Amendment, filed on July 22, 2019, has been received and made of record. The title and the specification have been amended, claims 1-10 have been cancelled, and claims 11-30 have been newly added.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on July 22, 2019 and the IDS submitted on September 21, 2020 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
(a) the specific structural element(s) constituting the “one or more solid lenses” as recited in line 2 of claim 11;
(b) the specific structural element constituting the “liquid lens” as recited in line 2 of claim 11; 
(c) the specific structural element constituting the “connection substrate” as recited in lines 2-3 of claim 11, and further, wherein this connection substrate “is configured to electrically connect the liquid lens to the sensor substrate” as recited in lines 14-15 of claim 11;
(d) the specific structural element constituting the “first plate” as recited in lines 4-5 of claim 11; 
(e) the specific structural element constituting the “conductive liquid” as recited in line 4 of claim 11; 
(f) the specific structural element constituting the “non-conductive liquid” as recited lines 4-5 in claim 11; 
(g) the specific structural element constituting the “common terminal disposed on the first plate” as recited in line 6 of claim 11; 
(h) the specific structural elements constituting the “plurality of individual terminals disposed under the first plate” as recited in line 7 of claim 11; 
specific structural element constituting the “second plate disposed on the common terminal” as recited in line 8 of claim 11; 
(j) the specific structural element constituting the “third plate disposed under the individual terminals” as recited in line 9 of claim 11; 
 (k) the specific structural element constituting the “sensor substrate on which an image sensor is disposed” as recited in line 10 of claim 11; 
(l) the specific structural element (i.e., not a circuit diagram element) constituting the “control unit” as recited in lines 12-13 and 16-18 of claim 11;
(m) the specific structural element (i.e., not a circuit diagram element) constituting the “feedback signal generating unit disposed on the connection substrate” as recited in lines 2-4 of claim 12;
(n) the specific structural element (i.e., not a circuit diagram element) constituting the un-recited structure for transmitting the feedback signal to the control unit as recited in lines 2-4 of claim 13;
(o) the specific structural element (i.e., not a circuit diagram element) constituting the “feedback signal generating unit” as recited in lines 1-3 of claim 14; 
(p) the specific structural element (i.e., not a circuit diagram element) constituting the “gyro sensor” as recited in lines 2-3 of claim 19;
(q) the specific structural element constituting the “housing” as recited in line 2 of claim 30;  
(r) the specific structural element constituting the “display unit” as recited in line 3 of claim 30; 
(s) the “camera module disposed in the housing” as recited in line 4 of claim 30;
specific structural element constituting the “liquid lens” as recited in line 5 of claim 30; 
(u) the specific structural element(s) constituting the “one or more solid lenses” as recited in line 5 of claim 30;
 (v) the specific structural element constituting the “connection substrate” as recited in line 5 of claim 30, and further, wherein this connection substrate “is configured to electrically connect the liquid lens to the sensor substrate” as recited in lines 19-20 of claim 30.
(w) the specific structural element constituting the “first plate” as recited in lines 7-8 of claim 30; 
(x) the specific structural element constituting the “conductive liquid” as recited in line 7 of claim 30; 
(y) the specific structural element constituting the “non-conductive liquid” as recited lines 7-8 in claim 30; 
(z) the specific structural element constituting the “common terminal disposed on the first plate” as recited in line 9 of claim 30; 
(a2) the specific structural elements constituting the “plurality of individual terminals disposed under the first plate” as recited in line 10 of claim 30; 
(b2) the specific structural element constituting the “second plate disposed on the common terminal” as recited in line 11 of claim 30; 
(c2) the specific structural element constituting the “third plate disposed under the individual terminals” as recited in line 12 of claim 30; 
specific structural element constituting the “sensor substrate on which an image sensor is disposed” as recited in line 13 of claim 30; and
(e2) the specific structural element (i.e., not a circuit diagram element) constituting the “feedback signal generating unit” as recited in line 15 of claim 30.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the “control unit” in claim 11;
the “feedback signal generating unit” in claim 12;
the “feedback signal generating unit” in claim 14;
the “controller” in claim 17; 
the “voltage driver” in claim 17;
the “voltage supply unit” in claim 22; and
the “display unit” in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 11-27, claim 11, from which claims 12-27 depend and inherit all limitations therefrom, recites “the control unit senses a voltage applied between the common terminal and the individual terminals, and supplies a driving voltage adjusted based on the sensed result to the common terminal and the individual terminals.”  However, the specification provides:
[0065] The feedback signal generating unit 290 may sense the driving voltage applied to the liquid lens 280, and may generate a feedback voltage corresponding to the driving voltage. That is, the feedback voltage may be the driving voltage that is actually applied to the liquid lens 280. The feedback voltage may be a digital signal or an analog signal. 
[0066] The feedback signal generating unit 290 may provide the feedback voltage to the controller 230. In another embodiment, the feedback signal generating unit 290 may sense a voltage flowing through the front side of the driving voltage supply unit 270 in the lens assembly 250, rather than the voltage flowing between the rear side of the driving voltage supply unit 270 and the liquid lens 280, and may generate a feedback voltage. In still another embodiment, the feedback signal generating unit 290 may be included in the control circuit 210 so as to generate a feedback voltage by sensing an output voltage of the voltage driver 235.
Further the feedback unit is not found to be disclosed as part of the control unit (e.g., figure 3, feedback signal generating unit 290 is clearly separate and distinct from control unit 220 or control circuit 210).  Based on the currently recited “the control unit senses…” versus the described “the feedback signal generating unit 290 may sense”, the claims failing to comply with the written description requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-27 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites elements having specific structural locations or placement, including “a first plate comprising a cavity in which a conductive liquid and a non-conductive liquid are disposed so as to form an interface therebetween”,  “a common terminal disposed on the first plate”, “a plurality of individual terminals disposed under the first plate”, “a second plate disposed on the common terminal”, “a third plate disposed under the individual terminals”,  “a sensor substrate on which an image sensor is disposed”, and “the sensor substrate being disposed under the lens assembly.”  The original disclosure has not been found to expressly indicate and illustrate these elements in the structural manner recited.  Further to this, the original disclosure expressly controls via paragraph [0032] that:
[0032] In addition, relational terms, such as "on/upper part/above" and "under/lower part/below", are used only to distinguish between one subject or element and another subject or element without necessarily requiring or involving any physical or logical relationship or sequence between such subjects or elements. (Bold and underline emphasis added).  
currently recited in the claims cannot be afforded their plain meaning interpretations based on the pre-established rules of the disclosure, making the language ambiguous (e.g., although the common terminal is recited as being disposed “on” the first plate, the express controls of the written disclosure void any plain meaning or ordinary meaning interpretation of the structural relationship, placing one skilled in the art in the position of not knowing the actual physical relationship between the recited elements, in the recited positioning, if a different physical relationship between the recited elements exists or was intended to be included by obfuscated beyond the plain meaning, or even if any physical relationship between the recited elements exits at all.)  In light of the above, claim 1, and all claims dependent therefrom, are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, the claim recites elements having specific structural locations or placement, including “a first plate including a cavity in which a conductive liquid and a non-conductive liquid are disposed so as to form an interface therebetween”,  “a common terminal disposed on the first plate”, “a plurality of individual terminals disposed under the first plate”, “a second plate disposed on the common terminal”, “a third plate disposed under the individual terminals”,  “a sensor substrate on which an image sensor is disposed”, and “the sensor substrate being disposed under the lens assembly.”  
The original disclosure has not been found to expressly indicate and illustrate these elements in the structural manner recited.  Further to this, the original disclosure expressly controls via paragraph [0032] that:
In addition, relational terms, such as "on/upper part/above" and "under/lower part/below", are used only to distinguish between one subject or element and another subject or element without necessarily requiring or involving any physical or logical relationship or sequence between such subjects or elements. (Bold and underline emphasis added).  
Absent a clear description of the structural apparatus (both written and via reference to the disclosure), one skilled in the art would not be put on fair notice of the metes and bounds of the claimed subject matter, as the recited physical or logical or relationships currently recited in the claims cannot be afforded their plain meaning interpretations based on the pre-established rules of the disclosure (e.g., although the common terminal is recited as being disposed “on” the first plate, the express controls of the written disclosure void any plain meaning or ordinary meaning interpretation of the structural relationship, placing one skilled in the art in the position of not knowing the actual physical relationship between the recited elements, in the recited positioning, if a different physical relationship between the recited elements exists or was intended to be included by obfuscated beyond the plain meaning, or even if any physical relationship between the recited elements exits at all.)  In light of the above, claim 30 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Regarding claim 30, the claim recites the limitation "the lens assembly" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application No. 2012/0026596 to Berge et al. (hereinafter “Berge”) in view of U.S. Patent Application No. 2008/0267603 to Jung et al. (hereinafter “Jung”).
Regarding claim 30, Berge teaches an optical device, comprising a housing (e.g., fig. 7; [0108], elements used in an electronic device, such as a mobile phone), a display unit (e.g., fig. 7, element 720) disposed in the housing and outputting an image (e.g., [0115]); and a camera module (e.g., fig. 7; [0108]) disposed in the housing and capturing an image (e.g., [0108], [0114]), the camera module including a liquid lens (e.g., fig. 3A, element 300; [0060]), one or more solid lenses ([0060]), wherein the liquid lens comprises a first plate (e.g., fig. 3A, element 302) including a cavity (fig. 3A) in which a conductive liquid (e.g., element 312; [0061]) and a non-conductive liquid (e.g., element 310; [0061]) are disposed so as to form an interface therebetween (e.g., fig. 
Nevertheless, Jung teaches a lens assembly having a liquid lens, and including a connection substrate (e.g., fig. 2, element 101b; [0092]), wherein the connection substrate is configured to electrically connect the liquid lens to the sensor substrate ([0092]), and  a sensor substrate (e.g., fig. 2, element 130; [0087]) on which an image sensor is disposed (e.g. fig. 2, element 120; [0087]), the sensor substrate being disposed under a lens assembly (e.g. fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have combined the substrates as taught by Jung with the device as taught by Berge in order to provide structural means to support the image sensor and lenses, as well as to A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 28 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 28, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a control circuit, comprising a controller determining a driving voltage code to generate a driving voltage to be applied between a common terminal and a plurality of individual terminals so as to adjust an interface formed by two or more liquids in a liquid lens, and a voltage driver generating the driving voltage to be supplied to the common terminal and the individual terminals, in response to the driving voltage code, wherein the controller changes the driving voltage code based on a feedback voltage generated by sensing the driving voltage supplied to the common terminal and the individual terminals. 
Regarding claim 29, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a method of adjusting the driving voltage used for a camera module, the method comprising: determining a driving voltage to control an interface of a liquid lens and a driving voltage code corresponding to the driving voltage based on a user request or a sensing result, generating and applying a driving voltage .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2019/0025587 to Osterhout et al. teaches a liquid crystal lens device, including the use of a control scheme base on feedback.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697